DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 16 recite the limitation "rescheduling" and “redistribution” in line 7 of claim 1, for example.  The initial/first scheduling and the initial/first distribution is not present before the rescheduling and redistribution. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Peteva et al. (hereinafter Peteva) (US 2017/0199770 A1) in view of Kollur et al. (hereinafter Kollur) (US 2017/0300359 A1).

As to claim 1, Peteva teaches a computer-implemented method for workload redistribution, the computer-implemented method comprising: 
Defining (pre-defined thresholds and based on given user accounts) an upper threshold (up-scaling threshold) and a lower threshold (down-scaling threshold) of resource utilization by worker nodes in a worker node group within a cluster of worker node groups corresponding to a workload orchestration environment (cluster and/or sub/clusters of devices 106 and devices 113 for workload allocation/distribution and usage statistics of the processing resources)  (Abstract; [0005]; [0017]-[0018]; [0054]; [0075]; [0079]; [0080]; [0108]; Fig. 1); 
determining, by the computer, a hot region (scaling policy that indicates the event when an up-scaling threshold limit is exceeded) and a cold region (scaling policy 604 that indicates the scaling event 606 occurs when surpassing a down-scaling threshold limit) in the worker node group to provide policy-based rescheduling of the worker nodes and redistribution of workload on the worker nodes based on the upper threshold and the lower threshold of resource utilization (migrating or adjusting resource allocations based on the scaling policies 604 and scaling events 606) ([0017]; [0018]; [0032]; [0044]; [0130]; [0178]; Fig. 6); 
collecting, by the computer, resource utilization data corresponding to the worker nodes in the worker node group at defined time intervals (CPU usage statistics for the selected 
determining, by the computer, whether an average resource utilization of any worker node in the worker node group is greater than the upper threshold of resource utilization based on the resource utilization data (computing device determines if the average resource usage exceeds an up-scaling threshold, and if so, adjusting resource allocations or migrating to an elevated resource level) ([0017]; [0044]; [0101]); and 
responsive to the computer determining that the average resource utilization of any worker node in the worker node group is greater than the upper threshold of resource utilization based on the resource utilization data, triggering, by the computer, redistribution of the workload on the worker nodes in the worker node group (computing device determines if the average resource usage exceeds an up-scaling threshold, and if so, adjusting resource allocations or migrating to an elevated resource level) ([0017]; [0044]; [0101]).
It is noted that an explicit definition of a “hot region” and a “cold region” is not made in the Specification.  The Examiner’s broadest reasonable interpretation in view of the specification of the hot region is where the utilization exceeds the upper threshold (or over-utilized, etc.).  Furthermore, the cold region is where the utilization falls below the lower threshold (or under-utilized, etc.).  
Peteva teaches defining its thresholds by a user instead of being defined by a computer.  However, Kollur teaches a policy based workload scaler that utilizes a threshold engine 108 to define threshold values (Abstract; [0012]-[0013]).  Peteva and Kollur are analogous art because they are both in the same field of endeavor of resource allocation.  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Peteva’s defining of its thresholds such that it would be done by a computerized threshold engine, as taught and suggested in Kollur.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to automatically define a threshold value for cloud service workloads from the number of resources.

As to claim 2, Peteva teaches further comprising: identifying, by the computer, those worker nodes having a respective average resource utilization greater than the upper threshold as over-utilized worker nodes; migrating, by the computer, the over-utilized worker nodes to the cold region in the worker node group to ensure that total resource utilization of these over-utilized worker nodes falls below the upper threshold; and redistributing, by the computer, the workload to the worker nodes in the worker node group based on whether a worker node is in the hot region or the cold region ([0017]; [0044]; [0101]).

As to claim 11, Peteva teaches further comprising: selecting, by the computer, a workload in a set of workloads running in the hot region; updating, by the computer, a workload deployment template corresponding to worker node groups having a cold region tag set to true based on workload placement policy and workload node affinity; and scaling down and scaling up, by the computer, the workload to allow a scheduler to move the workload to the cold region ([0130]-[0140]; [0177]-[0178]).

As to claim 12, Peteva teaches further comprising: determining, by the computer, using an objective function, a health index value corresponding to a worker node; determining, by the computer, whether the health index value of the worker node indicates that the worker node is unhealthy (anomalous or unhealthy behavior is detected); responsive to the computer determining that the health index value of the worker node indicates the worker node is unhealthy, determining, by the computer, whether a new node add automatically flag and a 

As to claim 14, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 15, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 16, it is rejected for the same reasons as stated in the rejection of claim 1.

As to claim 17, it is rejected for the same reasons as stated in the rejection of claim 2.

Allowable Subject Matter
Claims 3-10, 13, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Einkauf et al. (US 2018/0109610) teaches automatic scaling of resource instance groups within computer clusters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH TANG/Primary Examiner, Art Unit 2199